 In the Matter Of COLUMBIA PICTURES CORPORATIONandAMERICANFEDERATION OF LABORCase No.R-3741.Decided May 27,1942Jurisdiction:motion picture distributing industry.Investigation and Certification of Representatives:existence of question:failureto prove majority ; election necessary.Unit Appropriate for Collective Bargaining:all office employees at the Company'sSt. Louis film exchange, excluding the office manager, branch manager, outsidesalesmen, the janitor, back room employees; no dispute as to; bookers andconfidential secretariesexcluded over objection of union.Mr. Irving Morose,of New York City, for the Company.Mr. E. P. Theiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of Columbia Pic-tures Corporation, St. Louis, Missouri, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Jack G. Evans, Trial Examiner.Said hearing was held at St. Louis, Missouri, on April 17, 1942.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the close of thehearing counsel for the Company moved to dismiss the petition.TheTrial Examiner reserved his ruling.The motion is hereby denied.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.On May 13, 1942, the Company filed a brief which the Board hasconsidered.'At the sametime theBoard consolidated this proceedingwith seven othercases.OnApril 7, 1942, theBoard issued an order severing this casefrom the others.41 N. L. R. B., No. 78.463892-42-vol. 41-24369 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColumbia Pictures Corporation is a New York corporation withits principal office at New York City.We are here concerned withthe St. Louis film exchange of the Company where it is engaged inthe distribution of motion pictures.During its fiscal year endingAugust 31, 1941, the St. Louis exchange of the Company handledapproximately 210 prints of feature pictures and about 100 reelsof short subjects.All the prints and reels distributed at the St. Louisfilm exchange are shipped to it from outside Missouri.During thesame period, the St. Louis film exchange received over $150,000, infees, about 30 percent of which was received from exhibitors outsideMissouri.II. THE ORGANIZATION INVOLVEDThe American Federation of Labor is a. labor organization admit-ting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring December 1941, the Union presented a proposed contractto the Company.The Company replied stating that it had noknowledge of the Union's claim to a majority.A statement of the Trial Examiner, read into evidence during thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IT. THE APPROPRIATE UNITThe Union urges that all office employees at the St. Louis filmexchange of the Company, including bookers and confidential secre-taries, but excluding the branch manager, office manager, outsidesalesmen, janitor, and back room employees,' constitute an appropriateunit.The only controversy with respect to the unit concerns bookersand confidential secretaries.The Union urges that such employeesbe included in the unit, and the Company that they be excluded.2 The Trial Examiner reported that the Union presented six authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's payroll as of April 17,1942.There are seven employees on that pay roll.3The back room employees are presently covered by a contract between the Companyand another labor organization affiliated with the American Federation of Labor. COLUMBIA PICTURES CORPORATION371The Company contends that the duties of the bookers are similar.to those of the salesmen, who are excluded from the unit by agree-ment of the parties.Bookers contact motion picture exhibitors bymail, telephone, or in the Company's offices and attempt to sell mo-tion pictures to them.They participate in "drive money" and "bonus-money" campaigns conducted by the Company and receive the samepercentage of the allotted money as the salesmen.The salary of thebookers is about 40 percent higher than that of the other office em-ployees.Under the circumstances, we shall exclude the bookers fromthe unit.The branch manager and office manager each have a confidentialsecretary.The Company contends that such employees should beexcluded from the unit because of the confidential nature of theirduties.These employees, among their other duties, take dictationand file correspondence dealing with personnel problems.We shallexclude the confidential secretaries from the unit.We find that all office employees at the St. Louis film exchange ofthe Company, excluding the office manager, branch manager, outsidesalesmen, the janitor, back room employees, bookers, and confidentialsecretaries, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbia PicturesCorporation, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board and subject 372DECISIONS OF NATIONALLABOR RELATIONS BOARDtoArticle III, Section 9, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding any who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented by American Federation of Labor for the purposes ofcollective bargaining.